Gould, Associate Justice.
Regarding the question presented by plaintiffs in error as fully settled by former adjudications, we deem it sufficient to refer to the cases cited in Veramendi v. Andrews et al., 48 Tex., 531, and to the case of Cooke v. Bremond, 27 Tex., 457, which last is directly in point. A reference to the opinion in Cooke v. Bremond will show that it was decided on the ground that the purchaser from the husband of land acquired during marriage, by deed of bargain and sale taken in the name of the wife, is not thereby put upon inquiry as to any equity she may have in respect to it, but is justified and protected, if he innocently buys it as community property. The decision was not placed on the ground that it was inadmissible to prove a different consideration than that recited in the deed, but upon the broad ground that the deed could not be modified by evidence ingrafting on it a trust to the detriment of an innocent purchaser. It is scarcely necessary to say, that if there were any recitals in the deed showing that the consideration was the wife’s separate estate, or that the conveyance was designed to be for her separate benefit, the rule would be different.
The judgment is affirmed.
Aeeirmed.